Citation Nr: 0302447	
Decision Date: 02/07/03    Archive Date: 02/19/03

DOCKET NO.  97-32 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from April 1956 to 
September 1957.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) at Nashville, 
Tennessee.  In August 1999, the Board remanded the case to 
the RO for additional evidentiary development and 
adjudication.  The case has been returned to the Board for 
further consideration.

The issue listed in the last supplemental statement of the 
case is entitlement to service connection for a low back 
disorder.  However, since there was a prior final denial by 
the Board for service connection for this disability, the 
Board is required to determine whether new and material 
evidence has been presented.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  Accordingly, the Board has 
recharacterized the issue as whether new and material 
evidence has been received to reopen a claim for service 
connection for a lumbar spine disability.  The veteran was 
previously advised that the issue to be decided was whether 
new and material had been received to reopen the claim and 
was provided with the laws and regulations governing that 
determination.  Accordingly, there will be no prejudice to 
the veteran by the Board's consideration of the issue of 
whether new and material evidence has been received to reopen 
the service connection claim.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  An August 1982 decision by the Board denied service 
connection for a low back strain.

3.  The evidence received since the August 1982 Board 
decision is either not new or not material, does not include 
evidence that bears directly and substantially upon the 
specific matter under consideration, and is not so 
significant that it must be considered with other evidence in 
the record in order to fairly decide the merits of the claim 
for service connection for a lumbar spine disability.


CONCLUSIONS OF LAW

1.  The August 1982 Board decision denying service connection 
for a low back strain is final.  38 U.S.C.A. § 7104(b) (West 
1991); 38 C.F.R. §§ 3.160(d), 20.1100 (2002).  

2.  Evidence received subsequent to the August 1982 Board 
decision is not new and material and the claim for service 
connection for a lumbar spine disability is not reopened.  
38 U.S.C.A. § 5108  (West 1991); 38 C.F.R. § 3.156 (effective 
prior to August 29, 2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of the appellant's 
claim and appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2002).  The liberalizing provisions of the 
VCAA are applicable to the issue on appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim.  Additionally, the VCAA provides that 
VA will assist a claimant in obtaining certain evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
This change in the law is effective from November 9, 2000, 
and is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  However, where the claim 
is to reopen a previously disallowed claim with new and 
material evidence, the amendments to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii) only apply to claims to reopen finally 
decided claims received on or after August 29, 2001.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002); 
66 Fed. Reg. 45,620 (Aug. 29, 2001).

Review of the record reflects that the veteran was informed 
of the requirements for reopening his previously disallowed 
claim in the November 1997 statement of the case, the Board's 
August 1999 remand, and the June 1998 and September 2002 
supplemental statements of the case.  The statement of the 
case and the supplemental statement of the case provided the 
veteran with a summary of the evidence in the record used for 
the determination.  Additionally, the veteran was advised at 
his hearing at the RO that evidence to tie his current back 
disorder to service was necessary.  A February 2001 VA letter 
advised the veteran of the type of evidence he should submit 
for his claim.  Therefore, the veteran was advised of the 
evidence necessary to substantiate his claim.  The veteran 
identified private medical records which have been received 
and associated with the claims file.  The veteran has 
indicated that he received private medical treatment 
immediately following service, however, he testified the 
physicians were no longer alive and the records were not 
available.  The veteran also indicated that he received VA 
treatment beginning in 1957.  VA medical records beginning in 
1977 have been obtained.  The VA medical facility where the 
veteran indicated he was treated responded that there were no 
additional records prior to that.  The veteran was advised of 
this in the September 2002 supplemental statement of the 
case.  Social Security records have been obtained.  The 
veteran was also advised of the VCAA in the September 2002 
supplemental statement of the case.  Neither the veteran nor 
his representative has identified additional relevant 
evidence of probative value that has not already been sought 
and associated with the claims file.  Accordingly, the facts 
relevant to this claim have been properly developed and there 
is no further action to be undertaken to comply with the 
provisions of the VCAA.  

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C. § 5108.  38 U.S.C.A. § 5103A(f) (West 
Supp. 2002).

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a) only applies to a claim to 
reopen a finally decided claim received on or after August 
29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  Since the 
veteran's claim was received prior to that date, the amended 
definition of new and material evidence is not applicable to 
the veteran's claim to reopen. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131 (West Supp. 
2002); 38 C.F.R. § 3.303(a) (2002).  

Service connection for a low back strain was denied in an 
August 1982 Board decision.  That decision is a final 
determination.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.1100 (2002).  Prior final decisions of the 
Board may be reopened upon the receipt of evidence which is 
new and material.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991).  
New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The newly presented evidence need not be probative of all the 
elements required to award the claim but the evidence must 
tend to prove the merits of the claim as to each essential 
element that was a specified basis for the last final 
disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Evidence that is merely cumulative of other evidence 
in the record cannot be new and material even if that 
evidence had not been previously presented to the Board.  
Anglin v. West, 203 F.3d 1343 (2000). 

In reviewing petitions to reopen previously and finally 
disallowed claims, VA must conduct a three-part analysis.  
First, whether the evidence submitted is "new and material" 
under 38 C.F.R. § 3.156(a).  Second, if VA finds the evidence 
is "new and material," then it must determine whether the 
claim is well grounded based upon all of the evidence of 
record.  Third, if the claim is well grounded, to proceed to 
the merits but only after ensuring that the duty to assist 
had been fulfilled.  Elkins v. West, 12 Vet. App. 209 (1999).  
As noted above, the VCAA has eliminated the requirement of a 
well-grounded claim. 

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  Since the 
August 1982 Board decision is a final determination and was 
the last decision to address the issue of service connection 
for a back disability, the evidence that is considered to 
determine whether new and material evidence has been received 
is the evidence that has been received following that 
decision.  The evidence received subsequent to that decision 
is presumed credible for the purposes of reopening the 
veteran's claim, unless it is inherently false or untrue, or 
is beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 
Vet. App. 510 (1992).  See also Robinette v. Brown, 8 Vet. 
App. 69 (1995).

Private medical records, dated from March 1984 to January 
1989, were received in January 1997.  These records show 
hospitalization and treatment of the veteran's lumbar spine.  
However, the discharge summaries show that the veteran had an 
automobile accident in 1976 at which time he had the onset of 
back pain.  These records do not show that the veteran's 
current lumbar spine problems are related to service.  
Accordingly, these private medical records are not material.

Private medical records, dated from January 1984 to August 
1987, were received in December 1997.  These records show 
general medical treatment, including evaluation and treatment 
of low back complaints.  However, none of these records show 
that the veteran's current lumbar spine disorder is related 
to service.  Accordingly, these medical records are not 
material.  

The veteran presented testimony at a hearing at the RO in 
December 1997.  He claimed he injured his back in service, 
and that he was treated and placed on light duty.  The 
veteran's service medical records show that he had a back 
injury in service and was placed on light duty.  Accordingly, 
this part of the veteran's testimony is not new.  He also 
indicated that he was treated for his back immediately after 
service by VA and private physicians.  While the veteran is 
competent to testify that he received medical treatment, he 
is a lay person.  As such, competent evidence is necessary to 
show that a current back disorder is related to service.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran 
testified that the private physicians he saw are no longer 
alive.  Additionally, the VA medical facility where he claims 
he was treated has indicated that there are no records prior 
to 1977.  Accordingly, without probative medical evidence, 
the veteran's testimony does not provide a basis to show that 
his current lumbar spine problems were incurred in service 
and is thus not material.  

VA medical records, dated from October 1977 to November 1996, 
were received in February 1997 and December 1999.  These 
records show general medical treatment including treatment of 
the veteran's lumbar spine.  A November 1980 record shows the 
veteran complained of back pain for the past 23 years.  A 
March 1981 record shows a subjective history of trauma to the 
back in 1956 and 1976.  A May 1981 record notes a subjective 
history of back pain for the past 34 years after lifting a 
heavy piece of steel with an accident in 1976 reinforcing the 
lower back.  These same records were contained in the claims 
file and considered for the prior determination.  
Accordingly, they are not new.  An October 1977 record shows 
the veteran indicated he injured his back in 1957 and that up 
until two years earlier his back didn't give him much 
trouble.  A September 1982 record notes the veteran claimed 
he injured his back in 1957.  The service medical records 
show that he injured his back in service.  Additionally, as 
noted, other VA medical records which were considered for the 
prior decision show the veteran claimed that he had a back 
injury in service.  Accordingly, these records are cumulative 
of evidence previously considered and are thus not new.  
Furthermore, the annotations by clinicians of the veteran's 
subjective history of having a back injury in service does 
not become competent medical evidence simply because they are 
recorded by a medical professional.  LeShore v. Brown, 8 Vet. 
App. 406 (1995).  None of the medical records provides the 
medical conclusion that the veteran's lumbar spine problems 
are related to service.  Accordingly, the records are also 
not material to the issue of service connection.

Records related to a disability evaluation and determination 
by the Social Security Administration were received in March 
2001.  A May 1981 VA medical record notes subjective history 
of back pain for the past 34 years after lifting a heavy 
piece of steel with an accident in 1976 reinforcing the lower 
back.  This same record was contained in the claims file and 
considered for the August 1982 decision.  Accordingly, it is 
not new.  A July 1981 VA medical record shows that the 
veteran gave a history of the onset of back pain in 1956 in 
service.  A September 1982 record notes the veteran claimed 
he injured his back in 1957.  However, the service medical 
records show that he injured his back in service.  
Additionally, as noted, other VA medical records which were 
considered for the prior decision show the veteran indicated 
he had a back injury in service.  Accordingly, these records 
are cumulative of evidence previously considered and are thus 
not new.  Furthermore, the annotations by clinicians of the 
veteran's subjective history of having a back injury in 
service does not become competent medical evidence simply 
because they are recorded by a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  None of the 
medical records provides the medical conclusion that the 
veteran's current lumbar spine problems are related to 
service.  Rather, many of the records used by the Social 
Security Administration note the onset of back problems 
following service.  Accordingly, the records from Social 
Security are also not material.

A statement from an individual, received in March 2001, 
claimed she knew the veteran since 1971.  She indicated the 
veteran had back pain and an operation in 1984.  This 
statement does not show that the veteran's back problems 
began in service and is thus not material.  Another statement 
was received in March 2001 from an individual who worked with 
the veteran.  The author indicated that in 1958 after heavy 
lifting the veteran's back began hurting and that he 
continued to have back pain.  This statement does not show 
that the veteran's current back problems began in service.  
Rather, it shows the onset of back pain following service at 
work.  Accordingly, this statement is not material to the 
issue of service connection.  

The evidence received since the last final disallowance of 
the veteran's claim is either not new or not material to the 
issue of service connection.  This evidence does not provide 
probative evidence that the veteran's current back problems 
are related to service.  Rather, the evidence indicates the 
onset of the veteran's current back problems was following 
service.  Accordingly, the evidence received since the August 
1982 disallowance does not bear directly and substantially 
upon the specific matter under consideration and is not so 
significant that it must be considered with other evidence in 
the record in order to fairly decide the merits of the 
service connection claim.  Therefore, this evidence is not 
new and material.  38 C.F.R. § 3.156(a) (2001).  Since new 
and material evidence has not been received, the claim for 
service connection for a lumbar spine disability is not 
reopened.  38 U.S.C.A. § 5108 (West 1991).




ORDER

New and material evidence has not been received and the claim 
for service connection for a lumbar spine disability is not 
reopened.  The appeal is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

